In this case an order to amend the writ had been entered at January term, 1831, but no amendment was made until subsequent to the last term, and no new order for amendment was entered at that term. At this term it is contended by the defendant, that the amendment not having been made hef»re the succeeding term, could not be made afterwards without a new order for amendment, and that such had been the uniform practice of the court in this circuit, which was admitted by the court. The case was continued by plaintiff with leave to amend the writ.